            Case MDL No. 2989 Document 181 Filed 03/01/21 Page 1 of 1




                        BEFORE THE UNITED STATES JUDICIAL
                        PANEL ON MULTIDISTRICT LITIGATION



 IN RE: JANUARY 2021 SHORT SQUEEZE                           MDL No. 2989
 TRADING LITIGATION



      DEFENDANT MELVIN CAPITAL MANAGEMENT LP’S RESPONSE TO
  PLAINTIFFS’ MOTION FOR TRANSFER OF ACTIONS PURSUANT TO 28 U.S.C.
  § 1407 FOR COORDINATED AND CONSOLIDATED PRETRIAL PROCEEDINGS

       Defendant Melvin Capital Management LP (“Melvin”) respectfully submits this

memorandum of law in response to Plaintiffs’ Motion for Transfer of Actions to the Northern

District of California Pursuant to 28 U.S.C. § 1407 for Coordinated or Consolidated Pretrial

Proceedings. Melvin hereby joins in, adopts, and incorporates as though fully set forth herein the

arguments set forth in Defendant Apex Clearing Corporation’s Response to Plaintiffs Shane Cheng

and Terell Sterling’s Motion to Transfer Related Short Squeeze Actions (“Defendants’ Brief”).

For the reasons set forth in Defendants’ Brief, Melvin respectfully requests that the Court

consolidate the related cases and transfer them to the Southern District of Texas or, alternatively,

the Middle District of Florida.

                                              Respectfully Submitted.

Dated: March 1, 2021                          /s/ Thomas J. Redburn, Jr.
                                              Thomas J. Redburn, Jr.
                                              LOWENSTEIN SANDLER LLP
                                              1251 Avenue of the Americas
                                              New York, New York 10020
                                              tredburn@lowenstein.com
                                              Telephone: (212) 419-5899
                                              Facsimile: (212) 262-7402

                                              Counsel for Melvin Capital Management LP
